DETAILED ACTION

Response to Amendment
Receipt and entry of Applicant’s Amendment filed on 06/03/2022 is acknowledged.  Claims 17 and 19 have been amended.  Claims 17-36 are pending in the application.  Applicant’s amendments to the claims have overcome the objection previously set forth in the Non-Final Office Action mailed 04/15/2022.

Response to Arguments
Applicant argument: “the PCM element of Mankame et al. is not a coating onto the SMA actuator, as contemplated in the Office Action, but is instead a separate element that is "associated with the drive mechanism" and is "placed in direct thermal contact with the SMA actuator ... and [can] be removed from direct thermal contact with the actuator element" (Mankame et al. paragraph [0022])”; “However, the "simple coating of a PCM" is a coating on the drive mechanism, as described in paragraph [0022] of Mankame et al., and is not a coating onto the actuator. This interpretation of Mankame et al. is evidenced by the above disclosure of Mankame et al. and FIGs. 1-4B. For instance, FIG. 1 of Mankame et al. reproduced below, illustrates a PCM element 104 that surrounds and is separate from an SMA actuator element 102 (Mankame et al. paragraph [0075]).” (Remarks p. 6-8)
Examiner response: Respectfully, the description of the PCM being a separate element that is associated with a drive mechanism is related to the embodiments of Figs. 3 and 4, see moving PCM masses 304/404 associated with drive mechanism 320/410. These are entirely different embodiments from the Fig. 2 embodiment relied upon in the rejection.  The Fig. 2 embodiment doesn’t even have a drive mechanism, and in fact Mankame explicitly describes the PCM being a coating on the SMA actuator in this embodiment: “the protective PCM material is coated on the SMA actuators as shown in FIGS. 1 and 2” [0150].

Applicant argument: “The Office Action asserts that Mankame discloses "a coating 204 made of an electrically insulating material" (Office Action page 3). However, the opposite is true, as the first preferred optional characteristics mentioned therein is conductivity in paragraph [0100]” (Remarks p. 8)
Examiner response: Respectfully, the conductivity mentioned in paragraph [0100] is thermal conductivity, not electrical conductivity, see for example paras. [0025]: “thermally conductive silicone matrix,” [0027]: “the non-PCM material having a higher conductivity than the PCM material, thereby promoting transfer of heat,” [0094]: “One characteristic of pure PCM 104 and PCM thermal-composite is thermal conductivity,” and in [0100] itself: “Paraffin…[has] a relatively low thermal conductivity. Using paraffin alone can result in a less than desired level of efficiency, but adding a relatively conductive non-PCM improves transfer of energy.” Moreover, Mankame at [0025] discloses the PCM thermal composite coating being “PCM micro-beads dispersed in a thermally conductive silicone matrix”--silicone is a known electrical insulator, for example as evidenced in US 2015/0289994 para. [0033] “The dielectric tube 230 may be formed of any suitable material that is electrically non-conductive, such as silicone or rubber for example” and US 2019/0049034 para. [0011] “A suitable dielectric elastomer is one that includes a soft elastomer film having an electrically-insulating base material, such as silicone, polyurethane, an acrylic elastomer, or natural rubber,” and silicone is also a disclosed embodiment of the electrically insulating coating material in the instant application, see claim 24 “wherein said coating material is chosen among plastic and thermoplastic polymeric materials, thermosetting polymeric materials, resins and silicones.”
  
Applicant argument: “since Mankame et al. do not actually apply a coating of PCM particles onto an SMA wire/actuator, Mankame et al. cannot reasonably be read by one of ordinary skill in the art to modify a weight distribution of PCM particles applied to an SMA wire/actuator such that a ratio of the weight of the PCM particles dispersed in the coating and the weight of the portion of the shape memory alloy wire on which the coating is applied or formed is comprised between 1 and 30.” (Remarks p. 8-9)
Examiner response: First, as already explained above, Mankame explicitly discloses the PCM being coated onto the SMA actuator in the relevant Fig. 2 embodiment that is relied upon in the rejection: “the protective PCM material is coated on the SMA actuators as shown in FIGS. 1 and 2” [0150]. With respect to the weight of the PCM, Mankame teaches that “The standard (or molar) enthalpy of fusion for a material is the amount of thermal energy absorbed or evolved for one mole of the material to change states, such as from solid to liquid or vice versa. In one embodiment, the PCM 104 has an enthalpy of fusion of between about 100 Joules/gram (J/g) and about 300 J/g” [0082] and “The SMA actuator element 102 presents a bandwidth defined by a cycle that includes heating, actuation, cooling, and de-actuation periods. The PCM 104 and PCM thermal composite 204 are operable in various embodiments to reduce the cooling period and/or the actuation period, and/or may protect the SMA actuator element 102 against thermal damage” [0102]. That is, each mole or gram of the PCM can absorb a certain amount of heat/thermal energy, so the amount of PCM determines the overall heat absorption capacity of the coating when reducing the cooling period over repeated cycles (the PCM absorbs some heat every cycle to reduce the cooling period; a greater amount of PCM would provide more heat absorption capacity which would then allow a reduction in cooling period for longer/more cycles) or protecting the SMA actuator against thermal damage (the PCM serves as a thermal fuse by absorbing heat without letting the SMA temperature exceed the melting point of the PCM, which is chosen to be less than the SMA’s max tolerable temperature [0148-0151]; a greater amount of PCM would provide more heat absorption capacity which would then allow the PCM to absorb more heat and for longer/more cycles before there is a risk of the SMA actuator overheating). Accordingly, the amount/weight of the PCM, and thus also the weight ratio between the PCM and the SMA, is a result-effective variable for determining the total amount of thermal energy that can be absorbed by the PCM at the set melting point when cooling the SMA to reduce the cooling period or protect it against thermal damage, and how long/how many cycles the PCM can absorb the heat for, and it would have been obvious to a person of ordinary skill to discover the optimum or workable ranges of the amount/weight of PCM particles provided in the coating of a particular SMA actuator, and thus also the weight ratio between the PCM and the SMA, to provide an appropriate amount of heat absorption capacity depending on how much heat needs to be absorbed and over how many cycles for reducing the cooling period or protecting the SMA against thermal damage.
Accordingly, Applicant's arguments filed 06/03/2022 have been fully considered but they are not persuasive for the reasons presented above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-18, 20-27, 33, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mankame et al. US 2011/0083431.
Regarding claim 17, Mankame discloses (see Fig. 2):
An actuator assembly 200 comprising a core made up of a shape memory alloy wire 102 [0052] [0076] and a coating 204 made of an electrically insulating material (“PCM micro-beads dispersed in a thermally conductive silicone matrix” [0025] [0097], note that silicone is a type of electrically insulating material) applied or formed onto at least a portion of said core so as to constitute a coating 204 of the shape memory alloy wire 102 (“the protective PCM material is coated on the SMA actuators as shown in FIGS. 1 and 2” [0150]), wherein said coating contains a distribution of Phase Changing Material (PCM) particles (“PCM micro-beads dispersed in a thermally conductive silicone matrix” [0025] [0097]).
Mankame is silent regarding:
wherein the ratio between the weight of Phase Changing Material particles dispersed in the coating and the weight of the portion of the shape memory alloy wire on which the coating is applied or formed is comprised between 1 and 30.
However, Mankame teaches that “The standard (or molar) enthalpy of fusion for a material is the amount of thermal energy absorbed or evolved for one mole of the material to change states, such as from solid to liquid or vice versa. In one embodiment, the PCM 104 has an enthalpy of fusion of between about 100 Joules/gram (J/g) and about 300 J/g” [0082] and that “The SMA actuator element 102 presents a bandwidth defined by a cycle that includes heating, actuation, cooling, and de-actuation periods. The PCM 104 and PCM thermal composite 204 are operable in various embodiments to reduce the cooling period and/or the actuation period, and/or may protect the SMA actuator element 102 against thermal damage” [0102]. That is, as elaborated for clarification purposes above, each mole or gram of the PCM can absorb a certain amount of heat/thermal energy, so the amount of PCM determines the overall heat absorption capacity of the coating when reducing the cooling period over repeated cycles (the PCM absorbs some heat every cycle to reduce the cooling period; a greater amount of PCM would provide more heat absorption capacity which would then allow a reduction in cooling period for longer/more cycles) or protecting the SMA actuator against thermal damage (the PCM serves as a thermal fuse by absorbing heat without letting the SMA temperature exceed the melting point of the PCM, which is chosen to be less than the SMA’s max tolerable temperature [0148-0151]; a greater amount of PCM would provide more heat absorption capacity which would then allow the PCM to absorb more heat and for longer/more cycles before there is a risk of the SMA actuator overheating). Accordingly, the amount/weight of the PCM, and thus also the weight ratio between the PCM and the SMA, is a result-effective variable for determining the total amount of thermal energy that can be absorbed by the PCM at the set melting point when cooling the SMA to reduce the cooling period or protect it against thermal damage, and how long/how many cycles the PCM can absorb the heat for.
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to modify the actuator assembly of Mankame by making the ratio between the weight of Phase Changing Material particles dispersed in the coating and the weight of the portion of the shape memory alloy wire on which the coating is applied or formed between 1 and 30 as a matter of routine optimization since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP § 2144.05.

Regarding claim 18, Mankame is silent regarding:
wherein said coating is applied or formed on at least 80% of the length of the shape memory alloy wire.
However, Mankame teaches that “To maximize energy transfer between the PCM 104 and SMA actuator element 102, surface-to-surface contact between the two elements should be maximized” [0088]. Accordingly, the surface contact area, i.e. the amount of the SMA wire coated by the PCM, is a result-effective variable for maximizing energy transfer between the PCM and the SMA wire.
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to modify the actuator assembly of Mankame by applying the coating on at least 80% of the length of the SMA wire as a matter of routine optimization since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP § 2144.05.

Regarding claims 20, 21, 33, and 35, Mankame is silent regarding:
wherein the thickness of the coating is comprised between 0.1 mm and 3 mm.
wherein a ratio between the diameter of the coated shape memory alloy wire and the diameter of its core made up of shape memory alloy wire is comprised between 2 and 5.
However, Mankame teaches that “for thick coatings/sheaths made of PCM, the coating/sheath can enhance the heat loss from the SMA element by increasing the effective heat transfer area. This reduces the cooling times… thereby enabling PCM coatings/sheaths to yield significant reduction in cycle times while providing thermal overload protection” [0152]. Accordingly, the thickness of the coating, and thus the ratio between the diameter of the coated SMA wire and the diameter of the SMA wire alone, is a result-effective variable for increasing the effective heat transfer area and enhancing the heat loss from the SMA wire for reducing cooling times and cycle times while providing thermal overload protection.
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to modify the actuator assembly of Mankame by making the thickness of the coating between 0.1 mm and 3 mm or the ratio between the diameter of the coated shape memory alloy wire and the diameter of its core made up of shape memory alloy wire between 2 and 5 as a matter of routine optimization since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP § 2144.05.

Regarding claim 22, Mankame is silent regarding:
wherein the average size of the Phase Changing Material particles is comprised between 0.01 and 0.1 mm.
However, Mankame teaches that “The PCM 104 is shaped, sized, and arranged with respect to the SMA actuator element 102 to reduce actuation time of the SMA actuator element 102, reduce de-actuation time of the SMA actuator element 102, and/or protect against overheating of the actuator assembly 100” [0077] and that “The standard (or molar) enthalpy of fusion for a material is the amount of thermal energy absorbed or evolved for one mole of the material to change states, such as from solid to liquid or vice versa” [0082]. Accordingly, the size/amount of the PCM is a result-effective variable for determining the amount of thermal energy that can be absorbed by the PCM at the set melting point when cooling the SMA to reduce de-actuation time or protect it against overheating.
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to modify the actuator assembly of Mankame by making the average size of the Phase Changing Material particles between 0.01 and 0.1 mm as a matter of routine optimization since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP § 2144.05.

Regarding claims 23-26, Mankame discloses:
wherein the shape memory alloy wire is made of a Ni—Ti based alloy (nickel-titanium based alloys [0052]).
wherein said coating material is chosen among plastic and thermoplastic polymeric materials, thermosetting polymeric materials, resins and silicones (silicone matrix [0025]).
wherein said Phase Changing Materials particles are made of organic or inorganic compounds, fatty acids, esters, salts, hydrates or wax (organic PCMs and inorganic PCMs, paraffin waxes, fatty acids, salt hydrates [0073] [0081]).
wherein said Phase Changing Material particles are enclosed in a shell of a non-PCM material having a fusion temperature higher than the fusion temperature of the PCM material particles (“PCM material encapsulated in a non-PCM matrix (e.g., PCM micro-beads dispersed in a thermally conductive silicone matrix)” [0025], “The non-PCM 212, in addition to holding the PCM 104, may function to give integrity to the thermal composite 204” [0099]; and/or sheath 106/206 [0084] [0101]).

Regarding claim 27, Mankame discloses:
An active system comprising one or more of the actuator assemblies according to claim 17 (“Actuator assemblies of the present disclosure may be used in a variety of contexts. For example, actuator assemblies may be used in automotive applications, such as fuel injectors or passenger-compartment features (e.g., seat lumbar support control)” [0043]).

Claims 19, 28-32, 34, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mankame et al. US 2011/0083431 in view of Gummin et al. US 2017/0252260.
Regarding claims 19 and 28-32, Mankame is silent regarding:
wherein the diameter of the shape memory alloy wire is comprised between 0.1 mm and 0.8 mm.
wherein said one or more actuator assemblies are inserted into the system so as to provide an activation pattern.
wherein the number of actuator assemblies is comprised between 2 and 100 per unit length of the active system.
wherein the total cross section of the SMA wires of the actuator assemblies is comprised between 0.007 mm2 and 0.5 mm2.
wherein said active system is an active fabric (however, Mankame at para. [0043] does suggest using the actuator assemblies in seat lumbar support control).
Gummin teaches:
wherein the diameter of the shape memory alloy wire is comprised between 0.1 mm and 0.8 mm (SMA wires of 0.015” diameter in a preferred embodiment [0026] = 0.381 mm diameter; desired force varies with wire diameter, and greater forces can be applied with larger wire diameters [0030]).
wherein said one or more actuator assemblies are inserted into the system so as to provide an activation pattern (massage patterns [0025]).
wherein the number of actuator assemblies is comprised between 2 and 100 per unit length of the active system (2-6 SMA wires [0026]).
wherein the total cross section of the SMA wires of the actuator assemblies is comprised between 0.007 mm2 and 0.5 mm2 (2-6 SMA wires [0026]; 2 SMA wires = 0.228 mm2, 3 SMA wires = 0.342 mm2, 4 SMA wires = 0.456 mm2).
wherein said active system is an active fabric (“A web 12 of mesh cloth or other fabric” [0021], “The wire segments 21 [SMA wires] may be woven through the mesh material” [0023]).
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Mankame with that of Gummin by providing SMA wires of suitable size and number for use in seat lumbar support control as suggested by Mankame at para. [0043], while also providing the additional advantage of massage functionality (Gummin [0023-0025]). 

Regarding claims 34 and 36, the combination of Mankame and Gummin is silent regarding:
wherein the thickness of the coating is comprised between 0.1 mm and 3 mm.
wherein a ratio between the diameter of the coated shape memory alloy wire and the diameter of its core made up of shape memory alloy wire is comprised between 2 and 5
However, Mankame teaches that “for thick coatings/sheaths made of PCM, the coating/sheath can enhance the heat loss from the SMA element by increasing the effective heat transfer area. This reduces the cooling times… thereby enabling PCM coatings/sheaths to yield significant reduction in cycle times while providing thermal overload protection” [0152]. Accordingly, the thickness of the coating, and thus the ratio between the diameter of the coated SMA wire and the diameter of the SMA wire alone, is a result-effective variable for increasing the effective heat transfer area and enhancing the heat loss from the SMA wire for reducing cooling times and cycle times while providing thermal overload protection.
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to modify the actuator assembly in the combination of Mankame and Gummin by making the thickness of the coating between 0.1 mm and 3 mm or the ratio between the diameter of the coated shape memory alloy wire and the diameter of its core made up of shape memory alloy wire between 2 and 5 as a matter of routine optimization since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP § 2144.05.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOTING HU whose telephone number is (571)272-9222. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571)270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOTING HU/Examiner, Art Unit 3746                                                                                                                                                                                                        08/03/2022

/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746                                                                                                                                                                                                        Friday, August 5, 2022